IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41833

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 357
                                                )
       Plaintiff-Respondent,                    )   Filed: February 17, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
KARIE THOMAS COOKE,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Bonner County. Hon. Barbara A. Buchanan, District Judge.

       Judgment of conviction for possession of a controlled substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

MELANSON, Chief Judge
       Karie Thomas Cooke appeals from his judgment of conviction for possession of a
controlled substance. Cooke contends that the officer lacked reasonable suspicion to initiate a
traffic stop based on noncompliant wheel covers and, therefore, the district court erred in
denying his motion to suppress. For the reasons set forth below, we affirm.
       Cooke was stopped for driving a vehicle with noncompliant wheel covers in violation of
I.C. § 49-949. 1 Specifically, the officer noticed that the wheel covers failed to cover the entire


1
       Idaho Code Section 49-949 provides, in pertinent part:
              (1)      It shall be unlawful for any person to operate or move or any
       owner to permit to be operated or moved, any motor vehicle, truck, bus,
       semitrailer or trailer, upon any highway without having the vehicle equipped with
       fenders or covers which may include flaps or splash aprons, over and to the rear
       of wheels, as follows:

                                                1
width of Cooke’s tires and failed to extend to a point no more than ten inches above the road
surface as required by subsections (2)(a) and (1)(a), respectively. During the stop, the officer
discovered that Cooke was driving with a suspended license and arrested him. The officer found
six morphine pills in Cooke’s front pocket during the subsequent search incident to arrest.
Cooke admitted that the pills were morphine and that he did not have a prescription.
Accordingly, Cooke was charged with possession of a controlled substance and driving without
privileges.
       Cooke filed a motion to suppress the evidence obtained during the stop, contending that
the officer lacked reasonable suspicion. Following a hearing, the district court denied Cooke’s
motion to suppress. The district court held that I.C. § 49-949(1)(a), which requires the fenders or



              (a)     On the rear wheels of every truck equipped with a body . . . the
              fenders or covers shall extend in full width from a point above and
              forward of the center of the tires over and to the rear of the wheels to a
              point that is not more than ten (10) inches above the surface of the
              highway when the vehicle is empty;
              (b)     Behind the rear wheels of every truck not equipped with a body the
              fenders or covers shall extend downward in full width from a point not
              lower than halfway between the center of the wheels and the top of the
              tires on the wheels to a point that is not more than ten (10) inches above
              the surface of the highway when the vehicle is empty;
              (c)     Behind all wheels of every motor vehicle other than trucks, buses,
              semitrailers, or trailers, the fenders or covers shall extend in full width
              from a point above and forward of the center of the tire over and to the
              rear of the wheel to a point that is not more than twenty (20) inches above
              the surface of the highway, unless the bumper is a factory built bumper
              fastened directly to the frame of the vehicle pursuant to factory installation
              requirements;
              ....
              (2)     Fenders or covers, as used in subsection (1) of this section, shall be
       deemed to be of sufficient size and construction as to comply with those
       requirements if constructed as follows:
              (a)     When measured on the cross sections of the tread of the wheel or
              on the combined cross sections of the treads of multiple wheels, the fender
              or cover extends at least to each side of the width of the tire or of the
              combined width of the multiple tires, as the case may be;
              (b)     The fender or cover is constructed as to be capable at all times of
              arresting and deflecting dirt, mud, water, or other substance as may be
              picked up and carried by wheels;



                                                2
covers on trucks to extend in full width to a point that is no more than ten inches from the
ground, applied to Cooke’s vehicle. This was based on the district court’s finding that Cooke’s
vehicle met the statutory definition of a truck as found in I.C. § 49-121(10). 2 The district court
further found that Cooke’s vehicle was equipped with a body and determined that it was subject
to the requirements of I.C. § 49-949(1)(a), not I.C. § 49-949(1)(c) as Cooke contended. Pursuant
to a plea agreement, Cooke pled guilty to possession of a controlled substance, I.C. § 37-
2732(c)(1), in exchange for dismissal of other pending charges and reserved his right to appeal
the denial of his motion to suppress. The district court sentenced Cooke to a term of four years,
with a minimum period of confinement of two years. Cooke appeals.
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
       A traffic stop by an officer constitutes a seizure of the vehicle’s occupants and implicates
the Fourth Amendment’s prohibition against unreasonable searches and seizures. Delaware v.
Prouse, 440 U.S. 648, 653 (1979); Atkinson, 128 Idaho at 561, 916 P.2d at 1286. Under the
Fourth Amendment, an officer may stop a vehicle to investigate possible criminal behavior if
there is a reasonable and articulable suspicion that the vehicle is being driven contrary to traffic
laws. United States v. Cortez, 449 U.S. 411, 417 (1981); State v. Flowers, 131 Idaho 205, 208,
953 P.2d 645, 648 (Ct. App. 1998). The reasonableness of the suspicion must be evaluated upon
the totality of the circumstances at the time of the stop. State v. Ferreira, 133 Idaho 474, 483,
988 P.2d 700, 709 (Ct. App. 1999). The reasonable suspicion standard requires less than
probable cause but more than mere speculation or instinct on the part of the officer. Id. An


2
        Idaho Code Section 49-121(10)(c) defines a “pickup truck” as “[e]very motor vehicle
eight thousand (8,000) pounds gross weight or less which is designed, used or maintained
primarily for the transportation of property.” Cooke does not dispute this factual finding on
appeal.

                                                 3
officer may draw reasonable inferences from the facts in his or her possession, and those
inferences may be drawn from the officer’s experience and law enforcement training. State v.
Montague, 114 Idaho 319, 321, 756 P.2d 1083, 1085 (Ct. App. 1988).
        Cooke argues that his vehicle should not be subject to the ten-inch fender and wheel
cover requirement found in I.C. § 49-949(1)(a), which applies to “every truck equipped with a
body”; instead, he contends that his vehicle should be subject to the more lenient fender and
wheel cover requirements of I.C. § 49-949(1)(c), despite its express language providing that it
applies to “every motor vehicle other than trucks, buses, semitrailers, or trailers.” (Emphasis
added.) Cooke also argues that his mud flaps were in compliance with I.C. § 49-949(2)(b),
which requires that the fender or wheel cover be “constructed as to be capable at all times of
arresting and deflecting dirt, mud, water, or other substance as may be picked up and carried by
wheels.” Despite the specific length requirements provided in Subsection (1), Cooke contends
that compliance with Subsection (2) is all that the statute requires. Thus, he asserts that he had
not violated a traffic law, meaning the officer lacked reasonable suspicion to perform the traffic
stop.
        Cooke’s arguments are without merit. First, the plain language of I.C. § 49-949(1)(a)
applies to “every truck equipped with a body.” The district court found, based on substantial and
undisputed evidence in the record, that Cooke’s vehicle qualified as a truck under the definition
provided in I.C. § 49-121(10)(c) and that it was equipped with a body. 3 Subsection (1)(a)
applied to Cooke’s vehicle; Subsection (1)(c) did not. Thus, the wheel covers of Cooke’s vehicle
were required to extend “to a point that is not more than ten (10) inches above the surface of the
highway when the vehicle is empty.”          The officer observed that Cooke’s vehicle was
noncompliant with this requirement, providing the officer with reasonable suspicion that Cooke
was violating a traffic law and justifying the traffic stop. The district court did not err in
concluding as such.



3
       We note that, under both Subsection (1)(a), which applies to trucks equipped with a body,
and Subsection (1)(b), which applies to trucks not equipped with a body, the wheel covers or
fenders must extend to no more than ten inches above the road surface when the vehicle is
empty. The primary difference between the two provisions applies to where the top of the covers
must be located in relation to the rear wheels. Thus, the district court’s finding that Cooke’s
vehicle was equipped with a body is immaterial under the circumstances.

                                                4
       Second, Subsection (2) of I.C. § 49-949 provides additional means by which a wheel
cover may comply with the requirements under Subsection (1). Subsection (2) provides that
wheel covers, as used in Subsection (1), “shall be deemed to be of sufficient size and
construction as to comply with those requirements if constructed” in a manner that accomplishes
the purposes of the requirements in Subsection (1). Specifically, Subsection (2)(b) provides that
the wheel cover will be deemed sufficient if it is “constructed as to be capable at all times of
arresting and deflecting dirt, mud, water, or other substance as may be picked up and carried by
wheels.” Although Cooke provided evidence that his vehicle was equipped with black plastic
fenders around the wheel wells, Cooke failed to provide any evidence establishing that those
fenders met the requirements of I.C. § 49-949(2)(b). As a result, the district court did not err in
holding that Subsection (2)(b) did not apply to Cooke’s vehicle.
       The district court did not err in denying Cooke’s motion to suppress. Accordingly,
Cooke’s judgment of conviction for possession of a controlled substance is affirmed.
       Judge LANSING and Judge GRATTON, CONCUR.




                                                5